Citation Nr: 1327720	
Decision Date: 08/29/13    Archive Date: 09/05/13

DOCKET NO.  07-06 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for low back strain with degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to March 1969, active duty for training from April 1987 to December 1987, and active duty from June 1988 to May 1989.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland. 

The Veteran initially sought an increased disability rating for his service-connected low back disorder.  The RO notified the Veteran in a March 2007 rating decision of its intention to reduce the then-current 40 percent disability rating to a 10 percent disability rating based on the results of a VA medical examination; and in a February 2008 rating decision, the RO reduced the Veteran's disability rating effective May 1, 2008.  The Veteran disagreed and perfected an appeal.  The Veteran and his representative presented testimony in support of his claim at a September 2010 video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been included in the Veteran's VA claims folder.

The Veteran's claim to reopen a previously denied claim for service connection for COPD was granted in the Board's November 2010 decision.  That decision also remanded the claims to the Veterans Benefits Administration (VBA) for further development.

In November 2011, the Board denied service connection for a respiratory disorder to include COPD and found that the reduction in disability rating for the service-connected low back disability from 40 to 10 percent was improper and restored the 40 percent rating, effective May 1, 2008.  Thereafter in a February 2012 rating decision, the RO reinstated the 40 percent disability rating for the lumbar spine disability.  The Veteran appealed the Board's November 2011 decision to the U.S. Court of Appeals for Veterans Claims and in September 2012, pursuant to a Joint Motion for Partial Remand, the Court remanded the Board's decision, only to the extent that it failed to adjudicate the claim for entitlement to an increased rating for service-connected low back strain with degenerative changes, which is the claim the Veteran had originally filed.  The case is now returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In November 2012 the Veteran underwent a VA examination addressing his lumbar spine disability.  There is no record of RO review of this evidence since the last adjudication by the RO in February 2012.  The Board sent the Veteran a letter in February 2013 requesting that he notify VA of any additional evidence pertaining to his increased rating claim for the lumbar spine disability, and to indicate whether he desired AOJ review or waiver of any new evidence submitted.  The Veteran did not respond.  As the November 2012 VA examination report is relevant to the Veteran's increased rating claim for his lumbar spine disability and has not been reviewed by the RO in connection with this appeal, nor has the Veteran waived RO jurisdiction over any new evidence after being given the opportunity to do so, the Board cannot review the evidence in the first instance.  38 C.F.R. § 20.1304(c) (2012).  Further, the RO has not had the opportunity to adjudicate the Veteran's increased rating claim in connection with this appeal.  See September 2012 Joint Motion for Partial Remand.  Thus, the case must be remanded for RO review.

Accordingly, the case is REMANDED for the following action:

After undertaking any indicated development regarding the claim for an evaluation in excess of 40 percent for low back strain with degenerative changes including obtaining any outstanding relevant treatment records and/or affording the Veteran another VA compensation and pension examination if deemed necessary, issue the Veteran a supplemental statement of the case addressing his increased rating claim for a lumbar spine disability with review of all pertinent evidence submitted since the last rating decision in February 2012, including the November 2012 VA examination report.  Thereafter, if the benefits sought on appeal are not granted to the Veteran's satisfaction, return the case to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


